  Case 1:19-cr-00121-LEK Document 1 Filed 09/04/19 Page 1 of 7      PageID #: 1

       ORI GINA L                 SEALED
                                 BY ORDER OF THE COURT
     WARNING:           THIS IS A SEALED DOCUMENT CONTAINING
                        NON-PUBLIC INFORMATION

KENJI M. PRICE # 10523
United States Attorney
District of Hawaii                                       FILED IN THE
                                                 UNITED STATES DISTRICT COURT
                                                     DISTRICT OF HAWAII
MICAH SMITH
SARA D. A YABE #9546                                     SEP O4 2019
Assistant U.S. Attorneys                          at ' o'clock and_min._M
                                                                  .;  J) '      fl\})
                                                    -SU E BEITIA, CLERK
Room 6-100, PJKK Federal Bldg.
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 54 1-2958
Email: micah.smith@usdoj.gov
        sara.ayabe@usdoj .gov


Attorneys for Plaintiff
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAW All

UNITED STATES OF AMERICA,             )
                                      )
                                          CR. NO. 19-
                                                          C'R1 9 - o0 1 2 1 LEK
                Plaintiff,            )   INDICTMENT
                                      )
          vs.                         )   [1 8 U.S .C. § 844(i)]
                                      )
KENNETH PUAHI,                        )
                                      )
                Defendant.            )
~~~~~~~~- )


                              INDICTMENT
  Case 1:19-cr-00121-LEK Document 1 Filed 09/04/19 Page 2 of 7           PageID #: 2




The Grand Jury charges:

                                 General Allegations

      At all times material to this Indictment, unless otherwise specified:

       1.    A commercial warehouse is located at 94-170 Leoole Street,

Waipahu, Hawaii. Multiple businesses operate out of the warehouse, including a

roofing business and a shipping business. The roofing business regularly

purchases materials from out of the State of Hawaii in the course of its operations.

The shipping business regularly ships goods and products from the State of Hawaii

to locations outside of the State of Hawaii in the course of its operations.

      2.     In or about 2018, KENNETH PUAI-Il, the defendant, leased a space in

the commercial warehouse. PUAI-IT represented himself to be operating a bar and

restaurant. By no later than July 2018, however, PUAI-Il was operating a

suspected illegal gambling business in the space he leased.

      3.     Hawaii state law prohibits certain forms of gambling activity. For

example, Hawaii Revised Statute § 712-1222 makes it a crime to "knowingly

advance[] or profit[] from gambling activity."

      4.     In or about July 2018, the owners of the commercial warehouse

received notice that the space in the commercial warehouse leased by PUAI-Il was

suspected of being used to conduct illegal gambling activity. In response to this



                                          2
  Case 1:19-cr-00121-LEK Document 1 Filed 09/04/19 Page 3 of 7            PageID #: 3




notice, beginning in or about July 2018, the owners of the commercial warehouse

began to make efforts to evict PUAI-Il from the commercial warehouse.

                 Arson of a Building Used in Interstate Commerce
                               (18 u.s.c. § 844(i))

      5.     Paragraphs 1 through 4 of this Indictment are re-alleged and

incorporated by reference as though fully set forth herein.

      6.     On or about April 14, 2019, within the District of Hawaii, KENNETH

PUAI-Il, the defendant, did maliciously damage and attempt to damage, by means

of fire and explosive materials, the building at 94-1 70 Leoole Street, Waipahu,

Hawaii, which building was used in interstate and foreign commerce.

      All in violation of Title 18, United States Code, Section 844(i).

                               First Forfeiture Notice

      1.     The allegations set forth in all paragraphs of this Indictment are

hereby re-alleged and incorporated by reference for the purpose of noticing

forfeiture pursuant to Title 18, United States Code, Section 982(a)(2)(B).

      2.     The United States hereby gives notice that, upon conviction of the

offense in violation of Title 18, United States Code, Section 844(i), set forth in this

Indictment, KENNETH PUAI-Il, the defendant, shall forfeit to the United States,

pursuant to Title 18, United States Code, Section 982(a)(2)(B), any property

constituting, or derived from, proceeds obtained, directly or indirectly, as a result

of such violation.

                                           3
  Case 1:19-cr-00121-LEK Document 1 Filed 09/04/19 Page 4 of 7            PageID #: 4




      3.     If by any act or omission of the defendant, any of the property subject

to forfeiture described in paragraph 2 above:

             a.     cannot be located upon the exercise of due diligence;

             b.     has been transferred or sold to, or deposited with, a third party;

             c.     has been placed beyond the jurisdiction of the court;

             d.     has been substantially diminished in value; or

             e.     has been commingled with other property which cannot be

                    subdivided without difficulty,

the United States will be entitled to forfeiture of substitute property up to the value

of the property described above in paragraph 2, pursuant to Title 21, United States

Code, Section 853(p ), as incorporated by Title 18, United States Code, Section

982(b)(l).

                              Second Forfeiture Notice

       1.    The allegations set forth in all paragraphs of this Indictment are

hereby re-alleged and incorporated by reference for the purpose of noticing

forfeiture pursuant to Title 18, United States Code, Section 981(a)(l)(C), and Title

28, United States Code, Section 2461 (c).

      2.     The United States hereby gives notice that, upon conviction of the

offense in violation of Title 18, United States Code, Section 844(i), set forth in this

Indictment, KENNETH PUAHI, the defendant, shall forfeit to the United States,


                                            4
  Case 1:19-cr-00121-LEK Document 1 Filed 09/04/19 Page 5 of 7            PageID #: 5




pursuant to Title 18, United States Code, Section 981(a)(l)(C), and Title 28,

United States Code, Section 2461(c), any property, real or personal, which

constitutes or is derived from proceeds traceable to the offense.

      3.     If by any act or omission of the defendant, any of the property subject

to forfeiture described in paragraph 2 above:

             a.     cannot be located upon the exercise of due diligence;

             b.     has been transferred or sold to, or deposited with, a third party;

             c.     has been placed beyond the jurisdiction of the court;

             d.     has been substantially diminished in value; or

             e.     has been commingled with other property which cannot be

                    subdivided without difficulty,

the United States will be entitled to forfeiture of substitute property up to the value

of the property described above in paragraph 2, pursuant to Title 21, United States

Code, Section 853(p), as incorporated by Title 28, United States Code, Section

2461(c).

                               Third Forfeiture Notice

       1.    The allegations set forth in all paragraphs of this Indictment are

hereby re-alleged and incorporated by reference for the purpose of noticing

forfeiture pursuant to Title 18, United States Code, Section 844(c), and Title 28,

United States Code, Section 2461 (c).


                                           5
     Case 1:19-cr-00121-LEK Document 1 Filed 09/04/19 Page 6 of 7         PageID #: 6




        2.    The United States hereby gives notice that, upon conviction of the

offense in violation of Title 18, United States Code, Section 844(i), set forth in this

Indictment, KENNETH PUAHI, the defendant, shall forfeit to the United States,

pursuant to Title 18, United States Code, Section 844(c), and Title 28, United

States Code, Section 2461 (c), any explosive materials involved or used or intended

to be used in the violation.

        3.    Ifby any act or omission of the defendant, any of the property subject

to forfeiture described in paragraph 2 above:

              a.    cannot be located upon the exercise of due diligence;

              b.    has been transferred or sold to, or deposited with, a third party;

              c.    has been placed beyond the jurisdiction of the court;

              d.    has been substantially diminished in value; or

              e.    has been commingled with other property which cannot be

                    subdivided without difficulty,

the United States will be entitled to forfeiture of substitute property up to the value

of the property described above in paragraph 2, pursuant to Title 21, United States

II

II

II

II


                                           6
                                                      .:
                                                      I.'
          Case 1:19-cr-00121-LEK Document 1 Filed 09/04/19 Page 7 of 7        PageID #: 7
.   .

        Code, Section 853(p ), as incorporated by Title 28, United States Code, Section

        246l(c).

              DATED: September ~, 20 19, at Honolulu, Hawaii.


                                                     A TRUE BILL

                                                     Isl Foreperson

                                                     FOREPERSON, GRAND JURY




        KENJI M. PRJCE
        United States Attorney
        District of Hawaii




        MICAH SMITH
        SARA D. A YABE
        Assistant U.S. Attorneys




        United States v. Kenneth Puahi
        Indictment
        Cr. No.       CR    1 9 - QQ 1 2 1      LEK
                                                 7
